                           Case 2:19-cv-00159-HYJ-MV ECF No. 57, PageID.256 Filed 08/11/21 Page 1 of 2



                                                IN THE UNITED STATES DISTRICT COURT FOR THE
                                                       WESTERN DISTRICT OF MICHIGAN
                                                             NORTHERN DIVISION

                           RICHARD J. HILL,
                                                                                 U.S. District Judge:
                                   Plaintiff,                                     Hon. Hala Y. Jarbou
                           v                                                     U.S. Magistrate Judge:
                           JUSTIN WONCH, and                                      Maarten Vermaat
                           TOWNSHIP OF FORSYTH,
                                                                                 Case No: 2:19-cv-159
                                   Defendants.
                                                                             /
                                                                                 Susan D. MacGregor (P41741)
                           Phillip B. Toutant (P72992)
                                                                                 M. Sean Fosmire (P31737)
                           Karl P. Numinen (P46074)
                                                                                 KITCH DRUTCHAS WAGNER
                           NUMINEN DEFORGE & TOUTANT, P.C.
                                                                                  VALITUTTI & SHERBROOK
                           Attorneys for Plaintiff
                                                                                 Attorneys for Defendants
                           105 Meeske Avenue
                                                                                 1440 W. Ridge Street, Ste. C
                           Marquette, MI 49855
                                                                                 Marquette, MI 49855-3199
                           (906) 226-2580
                                                                                 (906) 228-0001
                                                                             /

                                                 DEFENDANTS’ MOTION TO ADJOURN TRIAL
                                                    AND EXTEND PRE-TRIAL DEADLINES

                                   Defendants Justin Wonch and Township of Forsyth, through their attorneys KITCH

                           DRUTCHAS WAGNER VALITUTTI & SHERBROOK, P.C., move that this Court adjourn the

                           October 18, 2021 trial date that is currently set for this case.

                                   The attorney who has been handling this matter on behalf of the defendants, Susan

                           MacGregor, has encountered major health problems, and treatment continues currently. She does

                           not expect to be able to resume full responsibility for her caseload in the next two to three months,

                           and does not believe that she would be able to devote the needed time to prepare for and attend

                           trial in October 2021.

                                   The defendants respectfully request that the Court remove this matter from the trial docket
 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
ATTORNEYS AND COUNSELORS
   1440 W. RIDGE STREET
                           for October 18, 2021, and set a new trial date for some time after February 1, 2022. Counsel also
         SUITE C
  MARQUETTE, MICHIGAN
      49855-3199



 (906) 228-0001            requests that all pre-trial deadlines be adjusted as well.




                           MAR01:81530.1
                           Case 2:19-cv-00159-HYJ-MV ECF No. 57, PageID.257 Filed 08/11/21 Page 2 of 2



                                   Counsel certifies that concurrence of the attorney for plaintiff has been requested under the

                           local court rule.

                                                                         Respectfully submitted,

                                                                         KITCH DRUTCHAS WAGNER
                                                                         VALITUTTI & SHERBROOK


                           Dated: August 11, 2021                        By:      /s/ M. Sean Fosmire
                                                                               Attorney for Defendants




 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
ATTORNEYS AND COUNSELORS
   1440 W. RIDGE STREET
         SUITE C
  MARQUETTE, MICHIGAN
      49855-3199



 (906) 228-0001




                                                                            2
